Motion granted to the following extent: Order entered herein on December 5, 1957, amended nune pro tunc by inserting therein, after the words “and due deliberation having been had thereon” the following: “and the court having considered and passed upon defendant’s *804motion to set aside the verdict under section 549 of the Civil Practice Act, and having determined that the verdict of the jury was not contrary to the evidence or the law”. In all other respects motion denied.
Present — McCurn, P. J., Kimball, Williams and Goldman, JJ.
[See ante, p. 754.]